DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 11/25/19 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it is a duplicate of the IDS filed 9/4/19.  

Drawings
The drawings are objected to because Figure 5 does not show two distinct elements designating the male and female unions.  It appears as one element.

The drawings are objected to because in Figure 5, drawing element 50 pointing to the end of the female union 54 and next to seal ring 98 should be --82-- to designate the end of the female union.  The other drawing element 50 pointing to the hammer union assembly is correct.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Specification
The disclosure is objected to because of the following informalities:
Paragraph 11, line 5 – delete “has” before “a body”.
Paragraph 11, line 11 – replace “first end surface 14” with --second end surface 16--.
Paragraph 12, line 7 - replace “retainer ring 33” with --retaining ring 40--.
Paragraph 12, line 10 – replace “mail” with --male--.
Paragraph 13, line 5 – add --A-- after “pitch angle”.
Paragraph 14, line 4 – replace “views” with --to use--.
Paragraph 24, line 3 – replace “and” with --an--.
Paragraph 35, line 3 – replace “dissipates” with --dissipate--.
Paragraph 35, line 3 – replace “wingnut 62” with --wingnut 52--.
Paragraph 35, line 3 – replace “lug 68” with --lug 66--.
Paragraph 36, line 4 – replace “dissipates” with --dissipate--.
Paragraph 38, line 3 – replace “ring” with --sleeve--.
Paragraph 40, line 5 – replace “ring 82” with --ring 98--.
Paragraph 41, line 1 – replace “FIGURE 8” with --FIGURE 6--.
Paragraph 42, line 3 – replace “thread 56” with --thread 86--.
Paragraph 42, line 4 – replace “that” after “flat 110” with --around--.
Paragraph 42, line 5 – add --of-- after “embodiment”.
Paragraph 43, line 1 – add --is-- between “thread” and “superior”.
Correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 5 – delete “an” before “internal threads”.
Correction is required.

Claim 18 is objected to because of the following informalities:  Line 1 - replace “thread” with --threads-- after “internal”.
Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-15 and 17-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 

Claims 1, 11 and 17 recite that the internal threads of the wingnut have a non-full root radius.  It is not clear what Applicant means by a “non-full root radius” thread.  What are full-root radius threads?  How do these differ from each other?  Would anything that is not an arc meet the requirement of a non-full root radius thread?  Would a full root radius thread be an arc or a curve?  It is not clear what is encompassed by the terms of a full root radius thread or a non-full root radius thread.  As it is not clear what Applicant is claiming, Examiner is interpreting that a thread with a root that is not an arc would meet the limitations of these claims.

Claim 3 recites “the flat being entirely planar around the major diameter…”  It is not clear how the flat is “entirely” planar around the major diameter as the drawings show that the corners of the flat are radiused (see Figure 7).  It does not appear that the flat is “entirely” planar.  As it is not clear what Applicant is claiming, Examiner is interpreting that the flat is planar but not “entirely” planar.  Also, it should be noted that claims 14 and 19 do not recite “entirely planar” but rather “the flat being planar around the major diameter”.

Claims 3, 14 and 19 recite that each of the pair of flanks has a radius.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richter U.S. Patent No. 5,382,057 in view of Olivier U.S. Patent No. 6,485,063.

With regard to claim 1, and as seen in Figure 2, Richter discloses a hammer union assembly comprising:
a male union (at 72);
a female union (at 54) having external threads adjacent an end thereof, said male union having an end facing the end of said female union (ends facing seal 92);

a sleeve (at 94, column 5, lines 61-63 – where the plurality of ring segments form a sleeve) the interposed between said wingnut and said male union.
However, Richter does not disclose the internal threads of said wingnut having a non-full root radius (note that the non-full root radius is being interpreted as a thread with a root that is not an arc).  Olivier teaches using threads having a non-full root radius (such as shown at 356 in Figure 13) to provide additional torque and prevent rocking (column 18, lines 52-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the threads have a non-full root radius to provide additional torque and prevent rocking as taught by Olivier.

With regard to claim 2, Richter in view of Olivier disclose the internal threads of said wingnut having a flat (flat root 356 – column 18, line 52 of Olivier) at a major diameter thereof and a pair of flanks extending inwardly from opposite sides of the flat (flanks at 352, 380 around 356 of Figure 13 of Olivier).

With regard to claim 3, Richter in view of Olivier disclose the flat (flat root 356 – column 18, line 52 of Olivier) being entirely planar around the major diameter, each of the pair of flanks having a radius (at 390, 376 of Figure 13 of Olivier and column 16, line 1 and lines 41-42).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have said more than three lugs comprise four lugs evenly circumferentially spaced from each other around said wingnut as Richter teaches that the number of lugs is not specific and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

With regard to claim 5, Richter in view of Olivier disclose said sleeve being a split sleeve (at 94 - wherein the sleeve is formed of a plurality of ring segments therefore having a split between at least two segments).

With regard to claim 6, Richter in view of Olivier disclose said split sleeve (at 94) having an external shoulder bearing against an internal shoulder of said wingnut (shoulders at intersection at 110), said split sleeve extending over an outer diameter (diameter around 96) of said male union.



With regard to claim 8, Richter in view of Olivier disclose at least one seal ring (at 92) interposed between the end of said male union and the end of said female union.

With regard to claim 11, and as seen in Figure 2, Richter discloses a hammer union assembly comprising:
a male union (at 72);
a female union (at 54) having external threads adjacent an end thereof, said male union having an end facing the end of said female union (ends facing seal 92);
a wingnut (at 100) having internal threads (threads at 102) therein, the external threads (at 70) of said female union being engaged with the internal threads of said wingnut; and
a sleeve (at 94, column 5, lines 61-63 – where the plurality of ring segments form a sleeve) interposed between said wingnut and said male union.
However, Richter does not disclose the internal threads of said wingnut having a non-full root radius (note that the non-full root radius is being interpreted as a thread with a root that is not an arc).  Olivier teaches using threads having a non-full root radius (such as shown at 356 in Figure 13) to provide additional torque and prevent rocking (column 18, lines 52-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the threads have a non-full root radius to provide additional torque and prevent rocking as taught by Olivier.

With regard to claim 12, Richter in view of Olivier disclose said wingnut having four lugs (at 118, 118, 118, 118 – see Figure 3) extending outwardly therefrom (wherein said wingnut has at least four lugs).

With regard to claim 13, Richter in view of Olivier disclose the internal threads of said wingnut having a flat (flat root 356 – column 18, line 52 of Olivier) at a major diameter thereof and a pair of flanks extending inwardly from opposite sides of the flat (flanks at 352, 380 around 356 of Figure 13 of Olivier).

With regard to claim 14, Richter in view of Olivier disclose the flat (flat root 356 – column 18, line 52 of Olivier) being planar around the major diameter, each of the pair of flanks having a radius (at 390, 376 of Figure 13 of Olivier and column 16, line 1 and lines 41-42).

Claim(s) 9, 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richter in view of Olivier and further in view of Herndon WIPO Patent No. WO 2013/116059 A1.

With regard to claim 9, Richter in view of Olivier disclose said wingnut having a body from which the lugs extend but do not disclose a blend radius being formed between said body and each of the lugs.  Herndon teaches a blend radius formed between the body and the lug to provide support for fastening another element such as fastening a support member to enhance the union connection (see paragraphs 41-42 and Figure 8 below).



    PNG
    media_image1.png
    430
    480
    media_image1.png
    Greyscale


With regard to claim 10, Richter in view of Olivier and further in view of Herndon disclose said body having a first end and a second end, each of the lugs having a side positioned axially inwardly from at least one of the first and second ends of said body (see Figure 8 of Herndon above).

wherein said wingnut has at least four lugs) but do not disclose each of the lugs having a side positioned axially inwardly from at least one of the ends of said body.  Herndon teaches that a lug can have a side positioned axially inwardly from at least one of the ends of said body (see Figure 8 of Herndon above) to provide support for fastening another element such as fastening a support member to enhance the union connection (see paragraphs 41-42 and Figure 8 of Herndon above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the lug have a side positioned axially inwardly from at least one of the ends of the body to provide support for fastening another element such as fastening a support member to enhance the union connection as taught by Herndon.

Claim(s) 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herndon.

With regard to claim 16, Herndon discloses a hammer union assembly comprising:
a male union (at 50);
a female union (at 52) having external threads (threads at 36) adjacent an end thereof, said male union having an end facing the end of said female union (ends of 50 and 52 facing across seal 80); and
a wingnut (at 20) having internal threads (threads meeting 36) therein, the external threads of said female union engaged with the internal threads of said wingnut (see Figure 7), 
While Herndon does not show four lugs in the embodiment of Figure 8, Herndon teaches that four lugs can be anticipated as the number of lugs are based on the available circumferential space of the wingnut (paragraph 35, lines 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have four lugs extending outwardly as the number of lugs are based on the available circumferential space of the wingnut as taught by Herndon and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

With regard to claim 20, Herndon discloses said wingnut having a blend radius formed between said body and each of the four lugs (see Figure 8 of Herndon above).

Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herndon in view of Olivier.

With regard to claim 17, Herndon discloses the claimed invention but does not disclose that the internal threads of said wingnut have a non-full root radius.  Olivier teaches using threads having a non-full root radius (such as shown at 356 in Figure 13) to provide additional torque and prevent rocking (column 18, lines 52-55).


With regard to claim 18, Richter in view of Olivier disclose the internal threads of said wingnut having a flat (flat root 356 – column 18, line 52 of Olivier) at a major diameter thereof and a pair of flanks extending inwardly from opposite sides of the flat (flanks at 352, 380 around 356 of Figure 13 of Olivier).

With regard to claim 19, Richter in view of Olivier disclose the flat (flat root 356 – column 18, line 52 of Olivier) being planar around the major diameter, each of the pair of flanks having a radius (at 390, 376 of Figure 13 of Olivier and column 16, line 1 and lines 41-42).

Conclusion
Brown, Weinhold, Wong, Herndon ‘547, Myers, Vigre ‘587, Vigre ‘777, Ungchusri and Aramaki are being cited to show other examples of unions with male and female unions and a wingnut.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679